347 So.2d 1078 (1977)
Gabriele Louise BURGESS, Appellant,
v.
Donnie Ray BURGESS, Appellee.
No. DD-322.
District Court of Appeal of Florida, First District.
June 30, 1977.
*1079 John H. French, Jr., Tallahassee, for appellant.
Philip S. Parsons and Howell L. Ferguson, MacFarlane, Ferguson, Allison & Kelly, Tallahassee, for appellee.
PER CURIAM.
The learned trial judge, after hearing, found that the interests of the children of the parties will best be served by awarding their custody to the paternal grandparents. The polestar for guidance in custody proceedings is the best interests of the children. (Brust v. Brust, 266 So.2d 400 (Fla. 1st DCA 1972)) Custody orders of a trial court reach this Court clothed with a strong presumption of correctness. (Dinkel v. Dinkel, 322 So.2d 22 (Fla. 1975)
AFFIRMED.
BOYER, C.J., and RAWLS and MASON, ERNEST E. (Ret.) Associate Judge, concur.